Jesus Maria Alvarez &
                                                                Associates; Ana Lisa Garza, /s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       April 30, 2014

                                   No. 04-14-00109-CV

                                Sergio ALANIZ, SR., et al.,
                                        Appellant

                                             v.

        JESUS MARIA ALVAREZ & ASSOCIATES; Ana Lisa Garza, Intervenor,
                               Appellees

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. DC-00-328
                      Honorable J. Manuel Banales, Judge Presiding


                                      ORDER
     The Intervenor’s Motion to Sever Appellant’s Motion to Recuse Trial Court Judge is
DENIED without prejudice to re-filing in the trial court.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court